USCA4 Appeal: 19-1687    Doc: 24        Filed: 10/03/2019   Pg: 1 of 2


                                                                   FILED: October 3, 2019


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                      ___________________

                                           No. 19-1687
                                   (3:12-cv-00036-NKM-JCH)
                                     ___________________

        CYNTHIA B. SCOTT, a prisoner residing at Fluvanna Correctional Center for
        Women, individually and on behalf of all others similarly situated; TONI
        HARTLOVE, a prisoner residing at Fluvanna Correctional Center for Women,
        individually and on behalf of all others similarly situated; MELISSA ATKINS, a
        prisoner residing at Fluvanna Correctional Center for Women, individually and on
        behalf of all others similarly situated

                     Plaintiffs - Appellees

         and

        BOBINETTE D. FEARCE; PATRICIA B. KNIGHT; MARGUERITE
        RICHARDS; REBECCA L. SCOTT; BELINDA GRAY; KAREN POWELL;
        LUCETIA ROBINSON, prisoners residing at Fluvanna Correctional Center for
        Women, individually and on behalf of all others similarly situated

                     Plaintiffs

        v.

        HAROLD W. CLARKE, Director, Virginia Department of Corrections; A.
        DAVID ROBINSON, Chief of Corrections Operations, Virginia Department of
        Corrections; STEPHEN HERRICK; ERIC ALDRIDGE; PAUL TARGONSKI, in
        his official capacity as Medical Director for the Fluvanna Correctional Center for
        Women

                     Defendants - Appellants




     Case 3:12-cv-00036-NKM-JCH Document 615 Filed 10/03/19 Page 1 of 2 Pageid#: 16579
USCA4 Appeal: 19-1687    Doc: 24        Filed: 10/03/2019    Pg: 2 of 2


                                     ___________________

                                    RULE 42(b) MANDATE
                                     ___________________

              This court's order dismissing this appeal pursuant to Local Rule 42(b) takes

        effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk




     Case 3:12-cv-00036-NKM-JCH Document 615 Filed 10/03/19 Page 2 of 2 Pageid#: 16580
